Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stream encapsulation is a well-known concept in computer graphics, however specifically “converting the bitmap after the transposition operation into a byte stream in a picture format, and encapsulating the byte stream; and transmitting the encapsulated byte stream to the second terminal to synchronously display the screenshot information corresponding to the byte stream.” in combination with the other limitations, is not taught by the prior art.
Further, see Applicants arguments 1/25/22.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616